Opinion issued July 29, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-14-00298-CR
                           ———————————
                 CHARLES BERNARD GARCIA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1886090


                         MEMORANDUM OPINION

      Appellant Charles Bernard Garcia appealed from the trial court’s judgment

signed on March 26, 2014. On June 9, 2014, the trial court granted appellant’s

motion for new trial. On July 15, 2014, appellant filed a motion to dismiss his

appeal for lack of jurisdiction because the appeal was rendered moot by the trial
court’s order granting the motion for new trial. The granting of a motion for new

trial restores the case to its position before the former trial and renders any appeal

moot. See TEX. R. APP. P. 21.9(b); Galvan v. Harris Cnty., No. 01-09-00884-CV,

2011 WL 345677, at *1 (Tex. App.—Houston [1st Dist.] Jan. 31, 2011, no pet.)

(mem. op.).

      Accordingly, we grant the motion and dismiss the appeal as moot. See TEX.

R. APP. P. 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2